IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 ANA A. DETWILER,
                                                   DIVISION ONE
                      Respondent,
                                                   No. 80875-3-I
               v.
                                                   UNPUBLISHED OPINION
 ROMAN N. YESKOV,

                      Appellant.


       DWYER, J. — Ana Detwiler brought this action against Roman Yeskov,

seeking imposition of a parenting plan and child support order for their child. The

trial court issued both orders, as well as a restraining order protecting Detwiler

from Yeskov. From the trial court’s entry of these orders, Yeskov appeals,

asserting various issues that he believes the trial court failed to consider. As

each ground for his appeal is without merit, we affirm.

                                          I

       Detwiler and Yeskov had a child, D.Y., in 2004. Detwiler brought the

present action in 2018. After a two-day trial at which both parties represented

themselves, the superior court made the following findings of fact:

              2. The parties began their relationship in 2002, and
       separated in 2011. The parties were never married. The parties
       are originally from Russia/Moldova. They had a child, [D.Y.] in
       2004, who was born in the US. The Mother currently lives with the
       Child in King County, WA, and the Father lives in Florida. In the
       past, both parties have moved frequently to and from the US, with
       extensive periods spent in Moldova and other places. The Father
No. 80875-3-I/2


      is currently married to a woman living in Russia. The Father has a
      one-year old child in that relationship.
              3. Since his birth, [D.Y.], the Child in this case, has been
      living with the Mother. Since birth, he periodically saw the Father
      and also communicated via Skype. However, since 2016, the Child
      has not seen or communicated with the Father.
              4. During the Thanksgiving Holiday weekend in 2016, the
      Father came from Russia to visit the Mother in Bellevue,
      Washington. The Mother testified that the Father assaulted her in a
      car during this trip. The Mother testified that the Father nearly
      cracked her jaw. The Father denies any assault. The Court finds
      the Mother’s claim of assault credible, and rejects the Father’s
      denial. Along with her testimony[,] contemporaneous police and
      medical records support the Mother’s claim.
              5. The Mother testified that the Father had been dominating
      and aggressive in the past. The Mother’s own mother also testified
      that the Father was rude and rough towards the Mother.
              6. The court finds that [RCW 26.09.]191 restrictions are
      appropriate. The Court therefore limits the Father’s visitations with
      the Child until he completes domestic violence treatment as
      provided in the Parenting Plan. The [Court] also orders
      reunification therapy and any communications/visitations with the
      Child shall be determined by the therapy.
              7. Based on the evidence, the Court also finds that
      Restraining Order against the Father is appropriate. The Court
      renews the Order of Protection and Surrender of Weapons as well.
      However, the Court removes the Child from the protected person[s
      list] because the Court finds that the Father does not present
      danger to the Child.
              8. With respect to Child Support, the Father requested that
      the standard amount of $686.44 be deviated to $520.07 to reflect
      his support of another child mentioned above. First, the Father
      works for IBM as a financial analyst in Florida. The Father provided
      his payroll information in Exhibit 74 showing gross monthly income
      of $5,015. The Father also testified that he owns a real estate
      business buying and selling houses, and earns approximately $400
      per month. Secondly, the Father provided evidence of his financial
      support to his current spouse and the child. He testified that he
      sends on the average $1,000 per month. His documentary
      evidence, Exh. 72, however, showed only 4 payments from April,
      2019 to September 2019 and there was no support for any other
      periods. Finally, the Father did not provide any information
      regarding any earning by his current spouse. Without such
      information, this Court is unable to determine the total financial
      circumstances of both households and deviate from the standard




                                       2
No. 80875-3-I/3


        transfer amount. Therefore, the Court denies the Father’s request
        for deviation.

        The court imposed a parenting plan that reflected these findings, granting

custody and all decision-making authority for the child to Detwiler, and restricting

Yeskov’s contact with D.Y. to a reunification therapy program that would

commence upon Yeskov’s completion of a domestic violence perpetrator’s

intervention treatment program. The court also granted Detwiler a 10-year

restraining order against Yeskov.1 Yeskov appeals.

                                                II

        Yeskov first asserts that the trial court erred when it failed to “consider

deviation for [his] second child.” He appears to assert that the trial court did not

adequately consider his need to provide child support for two children. A review

of the trial court’s findings and conclusions indicates that the contrary is true.

        We review a trial court’s ruling entering a parenting plan for abuse of

discretion. In re Marriage of Kovacs, 121 Wn.2d 795, 801, 854 P.2d 629 (1993).

A court abuses its discretion if its decision is manifestly unreasonable or based

on untenable grounds or reasons. In re Marriage of Littlefield, 133 Wn.2d 39, 46-

46-47, 940 P.2d 1362 (1997). A decision is manifestly unreasonable “if it is

outside the range of acceptable choices, given the facts and the applicable legal

standard; it is based on untenable grounds if the factual findings are unsupported

by the record; it is based on untenable reasons if it is based on an incorrect

standard or the facts do not meet the requirements of the correct standard.”



        1Although the findings and conclusions make reference to a child support order, this order
has not been included in the Clerk’s Papers.


                                                3
No. 80875-3-I/4


Littlefield, 133 Wn.2d at 47. We do not review the trial court’s credibility

determinations or weigh conflicting evidence. In re Marriage of Rich, 80 Wn.

App. 252, 259, 907 P.2d 1234 (1996). “Findings of fact supported by substantial

evidence, i.e., evidence sufficient to persuade a rational person of the truth of the

premise, will not be disturbed on appeal.” State ex rel. J.V.G. v. Van Guilder,

137 Wn. App. 417, 423, 154 P.3d 243 (2007). “Unchallenged findings of fact are

verities on appeal.” In re Matter of Custody of A.T., 11 Wn. App. 2d 156, 158 n.3,

451 P.3d 1132 (2019).

       Finally, “‘the law does not distinguish between one who elects to conduct

his or her own legal affairs and one who seeks assistance of counsel—both are

subject to the same procedural and substantive laws.’” In re Marriage of Olson,

69 Wn. App. 621, 626, 850 P.2d 527 (1993) (quoting In re Marriage of Wherley,

34 Wn. App. 344, 349, 661 P.2d 155 (1983)).

       Here, the trial court considered, and rejected, the notion that Yeskov’s

having another child warranted a downward deviation in the amount of support

owed for his first child. As part of the findings quoted above, the court found:

       With respect to Child Support, the Father requested that the
       standard amount of $686.44 be deviated to $520.07 to reflect his
       support of another child mentioned above. First, the Father works
       for IBM as a financial analyst in Florida. The Father provided his
       payroll information in Exhibit 74 showing gross monthly income of
       $5,015. The Father also testified that he owns a real estate
       business buying and selling houses, and earns approximately $400
       per month. Secondly, the Father provided evidence of his financial
       support to his current spouse and the child. He testified that he
       sends on the average $1,000 per month. His documentary
       evidence, Exh. 72, however, showed only 4 payments from April,
       2019 to September 2019 and there was no support for any other
       periods. Finally, the Father did not provide any information
       regarding any earning by his current spouse. Without such



                                          4
No. 80875-3-I/5


        information, this Court is unable to determine the total financial
        circumstances of both households and deviate from the standard
        transfer amount. Therefore, the Court denies the Father’s request
        for deviation.

        Plainly, the trial court considered Yeskov’s request for a deviation, and all

evidence supporting his request. But the court concluded that the proffered

evidence was insufficient to support a downward deviation from the standard

amount of support required. Indeed, Yeskov does not challenge this finding of

fact. The court reached a result well within the range of acceptable choices.

Yeskov’s assertion to the contrary is devoid of merit.2

                                                 III

        Next, Yeskov avers that the trial court failed to consider Detwiler’s “moral

character” when it awarded her sole custody and decision-making authority over

their child. Once again, in doing so, he asks that we disregard the trial court’s

findings of fact so as to provide him the relief he seeks.

        RCW 26.09.187(2)(b) states that “[t]he court shall order sole decision-

making to one parent when it finds that: (i) A limitation on the other parent’s

decision-making authority is mandated by RCW 26.09.191.” In turn, RCW

26.09.191(1) provides:




        2  While Yeskov cites to no authority supporting his argument in his opening brief, on reply,
he cites to RCW 26.19.075(e)(iv), which states that
         [w]hen the court has determined that either or both parents have children from
         other relationships, deviations under this section shall be based on consideration
         of the total circumstances of both households. All child support obligations paid,
         received, and owed for all children shall be disclosed and considered.
         Yeskov appears to assert that his obligations to support his second child are established
simply by virtue of his marriage to that child’s mother. However, he failed to produce any evidence
of actual “child support obligations paid, received, and owed,” as is required by RCW 26.19.075(e),
and his testimony that he paid an average of $1,000 per month in support was contradicted by his
own evidence. The trial court did not abuse its discretion by not crediting his proffered evidence.


                                                 5
No. 80875-3-I/6


       The permanent parenting plan shall not require mutual decision-
       making or designation of a dispute resolution process other than
       court action if it is found that a parent has engaged in any of the
       following conduct: (a) Willful abandonment that continues for an
       extended period of time or substantial refusal to perform parenting
       functions; (b) physical, sexual, or a pattern of emotional abuse of a
       child; or (c) a history of acts of domestic violence as defined in
       RCW 26.50.010(3) or an assault or sexual assault that causes
       grievous bodily harm or the fear of such harm or that results in a
       pregnancy.

       Pursuant to the trial court’s unchallenged findings of fact, mutual decision-

making was not an option for the parenting plan, due to the findings that Yeskov

had both willfully abandoned the child and that he had a history of domestic

violence. RCW 26.09.191(1)(c) does not allow for mutual decision-making in

such circumstances. Yeskov, however, simply urges that we give greater

consideration to his allegations of unsubstantiated parental kidnapping “and

several other substantial moral issues.” We decline the invitation.

                                         IV

       Finally, Yeskov avers that the trial court abused its discretion by imposing

a 10-year restraining order to protect Detwiler. This is so, he asserts, because

the parenting plan and child support orders will expire when their child attains the

age of majority in less than 10 years.

       The restraining order clearly states a purpose of protecting Detwiler, rather

than the child. This is provided for in RCW 26.09.050(1), which states, in

relevant part, that a court imposing a parenting plan shall “make provision for any

necessary continuing restraining orders . . . [and] make provision for the issuance

within this action of the restraint provisions of a domestic violence protection




                                          6
No. 80875-3-I/7


order under chapter 26.50 RCW or an antiharassment protection order under

chapter 10.14 RCW.”

        Substantial evidence supported the court’s decision to enter a restraining

order in this case. The trial court’s unchallenged findings indicated that Yeskov

had a history of domestic violence toward Detwiler, including the incident of

assault during the 2016 Thanksgiving weekend and the “rude and rough”

behavior testified to by Detwiler’s mother. Yeskov’s disputation in his reply brief

of whether these events happened, and his prospective disavowal of an intent to

harm Detwiler, is still another instance in which he asks that we re-weigh

evidence already weighed by the trial court to overrule findings of fact which he

does not challenge.3

        Affirmed.




WE CONCUR:




        3 Yeskov asserts that he has not violated the current order since 2016. Detwiler correctly
notes that he is referring to a different order not subject to this appeal.


                                                7